—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered November 27, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of 10 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record. Concur — Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.